Citation Nr: 9933319	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  94-16 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to January 1967. 

The issue on appeal arises from a March 1994 determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island, in which the RO determined that 
new and material evidence had not been submitted to reopen a 
claim concerning service connection for a left shoulder 
disability.  The veteran perfected his appeal on this issue 
and in July 1997, the Board of Veterans' Appeals (Board) 
reopened and remanded the veteran's claim for additional 
development.  In a June 1999 supplemental statement of the 
case, the RO continued to deny service connection for a left 
shoulder disability. 

The veteran testified before a local hearing officer in July 
1994.  On May 5, 1997, a hearing was held in Providence, 
Rhode Island, before Iris S. Sherman, who is a member of the 
Board rendering the final determination in this claim and who 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 1999). 
 

FINDINGS OF FACT

1.  The appellant's claim concerning service connection for a 
left shoulder disability is well grounded, and the VA has met 
its duty to assist in developing the facts pertinent to this 
claim.

2.  It is not at least as likely as not that any current left 
shoulder disability increased in severity during the 
veteran's period of active duty.  


CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well grounded 
claim concerning service connection for a left shoulder 
disability.  38 U.S.C.A. § 5107(a) (West 1991).

2.  A preexisting left shoulder condition was not aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303, 3.306, 
3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, that 
prior to an examination in September 1965, the veteran denied 
having any history of swollen or painful joints, arthritis or 
rheumatism, bone, joint or other deformity, or loss of arm.  
The veteran did report having had a painful or "trick" 
shoulder or elbow, and also reported that he had had a 
history of a recurrent dislocation, apparently while playing 
football.  Upon examination, the veteran's upper extremities 
were normal.  

In October 1965, the veteran sought treatment after 
dislocating his left shoulder, and it was noted that he had 
had a history of recurrent dislocation.  In fact, it was 
noted that the veteran had had 18 dislocations of his left 
shoulder, with such simple tasks as an abduction effort in 
reaching for cigarettes.  An examination revealed some 
limitation of abduction of the left shoulder.  Sensation was 
within normal limits.  An X-ray revealed no significant 
abnormalities.  The veteran sought physical therapy for his 
shoulder in October 1965, during which the veteran reported 
that his left shoulder had dislocated approximately 21 times 
in civilian life.  Subsequently in October 1965, the veteran 
reported that he was most reluctant to return to duty because 
he feared his shoulder would dislocate again.  He had been 
advised in civilian life to have surgery, but he and his 
mother had decided against it.  The odd thing about the 
veteran's history, according to the physical therapist, was 
that his shoulder always dislocated on the same day of the 
month and was always re-dislocated three days later.  The 
veteran was advised that should he dislocate his shoulder 
again, he should leave it out and report to sick call so a 
doctor could determine if it was actually dislocating.   

An X-ray of the left shoulder in November 1965 revealed a 
subcoracoid dislocation of the left humerus and no other 
fractures were seen.  The veteran dislocated his shoulder 
again in December 1965 when he attempted to put on his field 
jacket.  The veteran reduced the dislocation himself.  A 
January 1966 X-ray revealed that the dislocation had been 
reduced. 

A medical record dated March 1966 noted that the veteran had 
undergone corrective surgery on his left shoulder on January 
7, 1966, which apparently involved a "Magnuson" procedure 
on the dislocated shoulder.  The veteran continued to seek 
therapy for his shoulder in March 1966.  

Prior to his separation examination in December 1966, the 
veteran denied any history of swollen or painful joints, 
arthritis or rheumatism, bone, joint or other deformity, or 
loss of arm.  The veteran did report his recurring 
dislocation of the left shoulder, and it was noted that the 
veteran had undergone an operation on his left shoulder when 
he was 17 years old.  There was no sequela except for 
occasional muscle cramps.  Upon examination, a surgical scar 
on the left shoulder was noted, although the upper 
extremities were otherwise normal.  

A service medical record dated in mid-January 1967 noted that 
the veteran had a history of left shoulder dislocations.  He 
was referred for an orthopedic evaluation.  There is no 
record that this evaluation took place.  The veteran was 
discharged from the military the next day.

The veteran filed an original claim for service connection 
for a left shoulder disability in August 1967.  He indicated 
that he had undergone surgery for this condition in January 
1966.    

The veteran underwent an orthopedic examination for VA 
purposes in October 1967.  The veteran reported that he had 
injured his left shoulder in September 1964 while playing 
football for his high school.  His shoulder hurt but it did 
not bother him that much.  In October 1964, he fell off a 
skateboard and hurt the shoulder again.  In November 1964, 
while running, the veteran's shoulder dislocated and he went 
to an osteopathic hospital and was told that he had a 
hairline fracture.  He was put in a bandage and sling for 
four to five weeks.  After that, his shoulder kept "going 
out" on him.  The veteran summarized his in-service shoulder 
problems, and reported that the shoulder was operated on at 
Wallson Army Hospital in January 1966. 

An X-ray of the shoulder revealed no recent fracture, 
dislocation, or subluxation.  There were a number of small 
metallic sutures in the left upper humerus just below the 
greater tuberosity and some bone reactive changes from a 
previous operative procedure.  A slight irregularity of the 
greater tuberosity region was noted, as was some variation at 
the inferior portion of the glenoid.  The head of the left 
humerus on the internal rotation view showed a flattening 
which was of a nature recognized to be prone to dislocations.  
Following his examination, the veteran was diagnosed as 
having post-operative recurrent dislocation, left shoulder.

By a November 1967 rating decision, the RO denied service 
connection for post-operative recurrent dislocation of the 
left shoulder, on the grounds that the dislocation problem 
had predated the veteran's entry into active service.  It was 
also found that the left shoulder surgery during the 
veteran's military service was merely an attempt to correct a 
pre-existing disability.  The RO determined that there was no 
evidence that any incident in service had aggravated the 
veteran's left shoulder disability.  The veteran was notified 
of this decision by a letter of the same month, but did not 
initiate an appeal.

In December 1977, the veteran attempted to reopen his claim 
concerning service connection for a left shoulder disability.  
He noted on his claim that he had been treated by the Allen-
Berry Health Center in Providence, Rhode Island in October 
1977.  

By letter of January 1978, the RO notified the veteran that 
it had denied his attempt to reopen his claim for service 
connection.  It was noted that he had not presented any new 
and material evidence, and thus no change was warranted in 
the prior decision.

The veteran filed another claim concerning service connection 
for his left shoulder disability in November 1993.  He 
asserted that he had continued to have pain in his left 
shoulder since his January 1966 surgery.  The veteran 
reported that he had been seen at the Rhode Island Hospital 
in 1974, and that his left shoulder had been treated by David 
M. Mayer, M.D., since 1989, and by the Providence VA Medical 
Center (VAMC), since 1991.

In December 1993, medical records from the office of Dr. 
Mayer were associated with the claims file.  These records 
reflect, in pertinent part, that in February 1987, the 
veteran was examined and his extremities were noted to be 
normal.  During a March 1988 examination, the veteran's upper 
extremities were again noted to be normal. 

In February 1994, medical records from the Rhode Island 
Hospital in Providence were associated with the claims file.  
These records, dated in 1974, reflect treatment for possible 
Crohn's disease.  

In a March 1994 letter to the veteran, the RO again 
determined that new and material evidence had not been 
submitted to reopen the claim concerning service connection 
for a left shoulder disability.  

In his March 1994 notice of disagreement, the veteran claimed 
that he had had continuous problems with his left shoulder 
since his separation from service and that he had been 
treated at the Providence VAMC since 1975.  

Subsequently in March 1994, medical records from the 
Providence VAMC were associated with the claims file.  These 
records, dated from October 1991 to February 1994, reflect, 
in pertinent part, that in April 1992, the veteran complained 
of intermittent left shoulder pain.  An examination revealed 
tenderness on deep palpation of the upper end of the humerus 
and a slight decrease in internal rotation of the left 
shoulder.  The assessment was stable left shoulder pain 
status post surgery for recurrent dislocations.  A July 1993 
record noted the veteran's complaints of clicking in his left 
shoulder and a "pins and needles" feeling in his left arm.  
In February 1994, the veteran complained of arthritic type 
pain in his left shoulder and numbness with decreased 
strength in his left arm.  The examiner planned to follow-up 
with a electromyogram (EMG) and neurological consultation.

In an April 1994 substantive appeal, the veteran claimed that 
he had dislocated his left shoulder on three different 
occasions while in service.  His subsequent surgery had 
corrected the recurrent dislocation problem.  However, the 
veteran asserted that he had experienced pain in his left 
shoulder ever since this operation.  He also claimed that the 
surgery had resulted in numbness and a limited range of 
motion.  While in service, the veteran alleged that he was 
kept from serving overseas and had limited duties due to his 
continued shoulder problems.  He also claimed that he had 
been given a medical discharge as a result of his left 
shoulder disability.  The veteran alleged that he had been 
told that he had nerve damage in his left shoulder as a 
result of his surgery.  He contended that the in-service 
surgery had aggravated his left shoulder disability because 
he had residual pain, numbness, clicking, and limited range 
of motion.  The veteran asserted that if this surgery had 
been successful, he would not have his current 
symptomatology.  He also noted that he was left-handed.

The veteran testified before a local hearing officer in July 
1994.  He stated that his left shoulder disability had been 
aggravated by the surgery conducted in the military.  This 
surgery had resulted in a decreased range of motion, pain, 
numbness, tingling, and discoloration in his left hand.  
These symptoms had not existed before the surgery.  Prior to 
the surgery, the veteran had only experienced pain when he 
actually dislocated his left shoulder.  During his military 
service, the veteran had been placed on a restriction that 
would not allow him to serve outside the continental United 
States because of his left shoulder problems.  The first year 
after he had been separated from active service, he had been 
treated by a private physician.  However, the veteran could 
not locate this doctor.  His left shoulder had been treated 
by private physicians from 1967 to 1970 and by VA from 1973 
to 1974.  The veteran had been seen on a regular basis for 
cortisone shots to treat his left shoulder pain.  He had not 
pursued an appeal to his original claim in 1967 on the advice 
of his father who had told him he should just work.  The 
veteran acknowledged that his left shoulder had not 
dislocated since his military operation.  He had lost his 
first civilian job after service in 1975 as a result of 
missing work due to bouts of Crohn's disease.  The veteran 
claimed that trying to find "good work" since then had been 
a "horror show."

The veteran testified before the undersigned Board member in 
May 1997.  He stated that prior to entering service he had 
dislocated his left shoulder on multiple occasions.  The 
veteran had dislocated his left shoulder twice after entering 
service, which had resulted in an in-service operation to 
stabilize it.  After the surgery, he suffered with a pinching 
type pain inside the shoulder.  The shoulder's mobility was 
limited, and the shoulder made a clicking sound on movement.  
The veteran also stated that he had bad arthritis.  He 
acknowledged that he had had pain and limited range of motion 
in his left shoulder prior to the operation, but these 
symptoms were not as severe as they were after the operation.  
On a scale of 1 to 10, with 10 being the most severe, the 
veteran claimed that his left shoulder pain was an 8.  His 
physicians had told him that there was nothing further they 
could do for his left shoulder and had suggested an 
artificial joint replacement.  

The veteran noted that he had been seeing a physician on a 
regular basis for the past two years.  He claimed that he had 
previously received cortisone shots and heat treatment for 
the shoulder pain, but now he just dealt with it.  The 
veteran's VA physician told him that the muscle and bones of 
his left shoulder had deteriorated due to his prior surgery.  
The veteran asserted that his left shoulder problems had 
interfered with his work because he could not lift any weight 
with his left arm.  The veteran also claimed that he had lost 
5 to 6 days of work a year due to his left shoulder 
disability.

In June 1997, a VA medical record was associated with the 
claims file, which consisted of the written comments of a VA 
orthopedic physician.  The physician wrote, in pertinent 
part, as follows: 

[The veteran] is a patient under my care 
at the Providence VA Hosp. / Dept. of 
Orthopaedics.  [The veteran] had a 
problem with recurrent dislocations many 
years ago which led to him having surgery 
to stabilize his left shoulder.  However, 
because of the repetitive trauma he 
sustained many years ago[,] he has had 
progressive degeneration of his left 
shoulder on both the glenoid and humeral 
head.  He now has constant / persistent 
pain that may lead to him needing 
[a]rthroplasty surgery in his life time 
for intractable pain and compromised 
function.  Though, I think that it will 
be several years before he needs 
arthroplasty shoulder, he will continue 
to have persistent pain and reduced 
function because of the degeneration that 
has occurred. 

In July 1997, the Board reopened the veteran's claim 
concerning service connection for a left shoulder disability 
and remanded for additional development.  This development 
was to include a special VA orthopedic examination, in which 
the examiner was to express an opinion on two questions: (1) 
whether is it at least as likely as not that there was an 
increase in severity during service of the veteran's 
preexisting left shoulder disability, and if so, (2) whether 
it is indisputable that any increase was due to the natural 
progress of the condition.  

In an August 1997 letter, the RO requested that the veteran 
furnish the names and addresses of all health care providers 
who treated him for his left shoulder disability.  The 
veteran was also asked to include a release for the Allen - 
Berry Health Center in Providence.

Subsequently in August 1997, the veteran submitted a release 
form, on which he noted that the only evidence he had to 
submit was a written memorandum from the VA physician.  This 
document was submitted in June 1997 and is summarized above.  
The veteran stated that it had been years since he had seen 
other doctors and he was unable to locate them now.  

In May 1998, the veteran underwent a joints examination for 
VA purposes.  The examiner noted that the claims file was 
reviewed prior to the examination.  The veteran reported to 
the examiner that in 1965, just prior to his entry into the 
service, he dislocated his left shoulder playing football.  
He said that he had self-manipulated it back into place.  He 
then went to the Cranston General Hospital (which was now out 
of existence), and he was given a sling and told that he had 
a hairline fracture.  The veteran did not know which bone had 
been fractured.  He wore the sling for two days.  About three 
weeks later, the veteran entered the service.  He said that 
doing a gun drill and so forth, he dislocated his shoulder 
twice.  Again, he reduced it himself.

In January 1966, he underwent surgery at the Wilson Army 
Hospital, at which time he had a Magnuson procedure.  He had 
never dislocated his shoulder since that operation.  
Apparently the surgery was completely successful in this 
regard.  The veteran stated that his left shoulder "tries to 
dislocate, but it doesn't quite make it."  Following 
discharge, the veteran worked as a truck driver and he had 
been driving a truck from 1967 until about two years before 
the VA examination.  He mentioned his left shoulder as 
apparently part of the reason he left.  

Beginning in April 1998, the veteran was hospitalized for 
Guillain-Barre Syndrome, which caused all four extremities to 
go limp.  His right arm was still dead at the time of the 
examination, but the left arm and legs recovered quickly.  
The veteran stated that he had some pain in his left 
shoulder, but it was not clear whether this was from the 
Guillain-Barre syndrome or his old injury.  

An X-ray revealed that the left shoulder was normal.  There 
was a minimal amount of degenerative joint disease in the 
acromioclavicular joint which would, according to the 
examiner, be acceptable and normal for a man of his age.  It 
was felt from the appearance that this did not interfere with 
the function of the shoulder.  It was not involved in the 
dislocation process, though it could conceivably cause some 
discomfort, according to the examiner.  

The examiner also included the following text in the report:

The [veteran's] case is complex.  He told 
me that he dislocated the shoulder just 
once before he went into the service.  He 
told me he reduced it himself.  This was 
quite unusual.  The first true 
dislocation is rarely put back in place 
by [a patient] or even people around him.  
It is a difficult job.  So, I do not know 
exactly what happened, but chances are 
that either he did not dislocate it or he 
did not put it back himself if it was 
dislocated.  He clearly says that he had 
just one dislocation prior to entering 
into the service.  

After the initial dislocation he went to 
the Cranston General Hospital and they 
told him he had a hairline fracture.  He 
does not know of what bone.  There is no 
evidence that there was a hairline 
fracture.  If there was it has healed 
completely and is of no consequence.  

He said that in the service he dislocated 
it two times and then was operated on.  
He is clear about this, he says.  In 
looking through his record I find that 
there were eighteen dislocations prior to 
the surgery, as pointed out in one record 
and there were twenty-one dislocations 
prior to surgery as pointed out in 
another piece of paper.

The Army apparently was at sea in 
diagnosing this prior to surgery.  It got 
so that they instructed him to leave it 
dislocated and to report and show them 
the dislocation.  But apparently every 
time it dislocated he put it back or it 
went back by itself.  On one occasion, 
there is evidence that there was a 
dislocation on x-ray, but it was reduced 
before he got back to the clinic.

He says that the shoulder pinches because 
of the wire sutures, but we did not see 
any wire sutures.

He was told by a doctor, he said, that he 
needs an artificial shoulder, but he does 
not want this done.  On the basis of the 
clinical and the objective evidence, 
there is no basis for this statement that 
I can make out.  This shoulder is 
certainly not a candidate for 
replacement.  As to the origin of this 
claim, I cannot say.  It is open to 
speculation.

The [Board's] remand says that to express 
an opinion whether it is at least likely 
as not that there was an increase in 
severity during the service.  In answer 
to this, I do not believe there was an 
increase in severity during the service.  
I believe that the many dislocations were 
such that even if there was one 
dislocation which readily went back by 
itself, that the condition was not 
increased in severity during the service.  

In looking through the paragraph and 
having answered the question in the first 
sentence, the second says, if 
so . . . . Well, it was not so, so there 
is no answer to this question.  I do 
believe that the progression of this 
whole thing had nothing to do with the 
service. 

As for the operation, it was I believe 
for a pre-existing condition, was 
designed to ameliorate that condition, 
and in fact did ameliorate that condition 
one hundred percent and caused no 
additional disability.  As stated, the 
opposite is true, it alleviated the 
condition one hundred percent.  

As for the discomfort which he claims, I 
believe this is totally subjective and is 
dependent upon whether one believes him 
or not.  It is not severe and there could 
conceivably be some discomfort, but I am 
not sure at this point that the 
discomfort is not due to the Guillain-
Barre syndrome or to his pre-existing 
condition, although I believe whatever 
discomfort he has there now, if any, is 
due to the Guillain-Barre syndrome.  

ADDENDUM:  In looking over this 
[veteran's] dislocation I noticed that I 
did not mention the scar which is of 
course absolute proof that he had an 
operation.  It is 15 cm long.  It is 
vertical and curves down partially into 
the axilla.  It is barely visible in that 
location and almost looks like a normal 
fold of the skin.  It does not interfere 
in any way with the function of the 
shoulder and it is not unsightly.  Thus, 
while the scar is there, I believe that 
it is not significantly cosmetically or 
functionally.

Also, in respect to the Guillain-Barre 
syndrome, he has other neurological 
complaints and findings in the right arm 
which did not concern us here.  Just to 
clear up any possible confusion I noticed 
that he does have some reduction in 
sensation of the ulnar distribution of 
the left arm.  I believe this does not 
have anything to do with the shoulder 
injury or the operation.  It is due to 
the Guillain-Barre syndrome in my 
opinion.

In a June 1999 supplemental statement of the case, the RO 
continued to deny service connection for a left shoulder 
disability.

II.  Analysis

The Board has previously determined that the veteran has 
submitted new and material evidence to reopen his claim for 
service connection.  It must next be determined whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded.  

Establishing a well-grounded claim for service connection 
generally requires medical evidence of a current disability 
(See Rabideau v. Derwinski, 2 Vet. App. 141 (1992)); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996); See also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  

In this case, medical evidence has been presented reflecting 
that the veteran had a preexisting left shoulder condition 
prior to his entrance into active duty in September 1965, and 
it is not contended otherwise.  There is also medical 
evidence that the veteran currently has been diagnosed as 
having a left shoulder disability.  The veteran has also 
presented evidence, in the form of the VA physician's June 
1997 written memorandum, appearing to suggest that his left 
shoulder disability was aggravated by active duty.  In light 
of the evidence presented, the veteran has submitted a well 
grounded claim.  

Pursuant to 38 U.S.C.A. § 5107(a), once a claimant has 
submitted a well grounded claim, the Board is required to 
assist that claimant in developing the facts "pertinent" to 
the claim.  38 C.F.R. § 3.159 (1999); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990).  In this case, the Board finds 
that VA has fulfilled its duty to assist in developing the 
facts pertinent to the appellant's claim concerning service 
connection for a left shoulder disability.  38 U.S.C.A. § 
5107 (West 1991).  The RO has obtained and reviewed the 
appellant's service medical records, private medical records, 
and VA medical records, and has attempted to obtain 
additional medical records (although the veteran has 
indicated in writing that no additional pertinent records 
exist).  The RO has also afforded an examination for VA 
purposes and two hearings.  VA has fulfilled its duty to 
assist.  

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §3.303 (1999).  The regulations 
further provide as follows:

(a)  General.  A preexisting injury or 
disease will be considered to have been 
aggravated by active military, naval, or 
air service, where there is an increase 
in disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.  
(Authority: 38 U.S.C. 1153) 

(b)  Wartime service; peacetime service 
after December 31, 1946.  Clear and 
unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service.  
This includes medical facts and 
principles which may be considered to 
determine whether the increase is due to 
the natural progress of the condition.  
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service. 

(1)  The usual effects of medical 
and surgical treatment in service, 
having the effect of ameliorating 
disease or other conditions incurred 
before enlistment, including 
postoperative scars, absent or 
poorly functioning parts or organs, 
will not be considered service 
connected unless the disease or 
injury is otherwise aggravated by 
service. 

(2)  Due regard will be given the 
places, types, and circumstances of 
service and particular consideration 
will be accorded combat duty and 
other hardships of service.  The 
development of symptomatic 
manifestations of a preexisting 
disease or injury during or 
proximately following action with 
the enemy or following a status as a 
prisoner of war will establish 
aggravation of a disability.  
(Authority: 38 U.S.C. 1154) 

38 C.F.R. § 3.306 (a),(b) (1999).

While the veteran and his representative have opined that his 
current left shoulder disability was aggravated by service, 
this evidence is insufficient to establish service 
connection.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") has held 
that lay persons cannot provide testimony where an expert 
opinion is required.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Nothing in the claims file indicates that the 
appellant is a health care professional, and there is no 
indication that he is a physician or otherwise has any 
specialized training or knowledge in the science of 
determining etiologies of medical conditions.  Therefore, the 
opinion he has offered is beyond his competence to make.  
Black v. Brown, 10 Vet. App. 279 (1997).

Although the VA physician, in June 1997, suggested that the 
veteran had progressive degeneration of his left shoulder due 
to the "repetitive trauma [the veteran] sustained many years 
ago," the physician did not specifically opine that the 
veteran's preexisting left shoulder condition was aggravated 
by service.  Moreover, the physician did not indicate that he 
had the benefit of reviewing the entire claims file, which, 
at the time, did not reflect any X-ray evidence of left 
shoulder degenerative changes.  Indeed, the first evidence of 
degenerative changes in the left shoulder appeared on the May 
1998 X-ray report. 

The Board finds the subsequent VA opinion, given in May 1998, 
to be more clear and convincing on the issue of service 
connection.  The examination report indicates that the VA 
physician thoroughly reviewed the claims file, including the 
veteran's service medical records.  While the examiner 
acknowledged the evidence that the veteran had had a 
preexisting shoulder condition and had undergone surgery for 
this condition, he concluded that the surgery had actually 
ameliorated the condition "one hundred percent and caused no 
additional disability."  Moreover, the examiner specifically 
concluded that he did not believe there was an increase in 
severity during service.  In light of this medical opinion, 
the Board determines that the preponderance of the evidence 
is against the veteran's claim concerning service connection 
for a left shoulder disability. 

In summary, the evidence of record presented by the veteran 
is insufficient to show that his left shoulder condition was 
aggravated by service.  Accordingly, under the circumstances, 
the veteran's claim concerning service connection for a left 
shoulder disability is denied.


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

